DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This NON-FINAL action is in response to applicant’s amendment of 15 September 2022. Claims 1 and 3 are examined and pending. Claim 1 is currently amended and claims 2 and 4 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim 1 as being unpatentable under 35 USC 103 over Wang in view of Kesting, Hwang, and Hobbs and claim 3 as being unpatentable over Wang in view of Kesting, Hwang, Hobbs, and further in view of Fairfield have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20190163176 A1) in view of TAKAISHI (JP2019138637A) in view of KIYOHIRO (JP2018032334A).
NOTE: see machine translation for JP2019138637A and JP201832334A for mapping of the claims. 
With respect to claim 1, Wang discloses a system comprising: a remote autonomous vehicle driving (see at least [0008]); and remote instruction apparatus comprising a processor programmed to (see at least [0008] and [Fig. 2]): 
receive the remote instruction request from the remote autonomous driving vehicle (see at least [0054] and [0056-0057]), the remote instruction request requiring the processor to provide remote instructions to the remote autonomous driving vehicle (see at least [0008], [0054-0057], and [0076-0077], Wang teaches transmitting the request from the autonomous vehicle and being received at a remote operator end for remote assistance (remote operator portal) requiring to provide remote control to the autonomous driving vehicle.); 
acquire position information on a location where the remote autonomous driving vehicle transmitted the remote instruction request (see at least [0050], Wang discloses identifying current location, orientation, and local condition, that fulfill remote operation returns a request for remote assistance.); 
determine a location where the remote instruction request is transmitted at equal to or higher frequency than an instruction request frequency set in advance, based on the received remote instruction request and the acquired position (see at least [0013], [0021], [0023-0026], [0030], and [0033], Wang discloses determining location where autonomous control was transferred to manual control (assistance) triggered by the autonomous vehicle at equal to or higher than a number of frequent times in that location.). 
Wang further discloses setting the location where the remote instruction request is transmitted at equal to or higher frequency than the instruction request frequency set in advance, as a manual operator trigger location for the remote autonomous driving vehicle (see at least [0025] and [0028-0033]); and cancel the setting of the manual operator trigger location, if a situation becomes such that the remote autonomous driving vehicle can pass through the manual operator trigger location by the autonomous driving (see at least [0025-0026], Wang discloses determining a situation and flagging the situation or region, and the flagging may be removed and autonomous vehicle can pass through the flagged locations, further the computer system limits a remote operator trigger for a road segment flagged in the navigation map according to a scene characteristics, and the autonomous vehicle transmit a request for manual assistance only upon detecting the scene characteristics. As such, this implies that if autonomous vehicle does not detect the characteristics, it will not request for manual assistance (cancel the setting of the manual operator trigger location.).
However, Wang do not specifically disclose setting the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle; generating a travel path avoiding the passing-detour location; transmit the travel path to the remote autonomous driving vehicle; and wherein the remote autonomous driving vehicle drives based on the travel path.
TAKAISHI teaches setting the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle (see at least [0091-0093]); generating a travel path avoiding the passing-detour location (see at least [0091-0093], “…the route search device 30 'can set the automatic driving continuation condition when searching for the automatic driving route not to go through the frequent switching points…”); transmit the travel path to the remote autonomous driving vehicle (see at least [0106], …”the route search device 30 ′ outputs the scheduled arrival times together with the automatic driving route and the manual driving route, so that the driver of the automatic driving vehicle can select the route with reference to the estimated arrival time…”; and wherein the remote autonomous driving vehicle drives based on the travel path (see at least [0010-0011] and [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang to incorporate the teachings of TAKAISHI of setting the location where the manual operator trigger location, as a passing-detour location for the remote autonomous driving vehicle; generating a travel path avoiding the passing-detour location; transmit the travel path to the remote autonomous driving vehicle; and wherein the remote autonomous driving vehicle drives based on the travel path. This would be done to improve for planning a driving route for an autonomous vehicle by reducing human interaction with the vehicle and increasing autonomous mode throughout the route, thus further increase user’s/driver’s convenience.
Further, Wang as modified by TAKAISHI do not specifically teach cancelling the setting of the passing-detour location in response to receiving a notification indicating that the remote autonomous driving vehicle can pass through the passing-detour location without making the remote instruction request. 
KIYOHIRO teaches cancelling the setting of the passing-detour location in response to receiving a notification indicating that the remote autonomous driving vehicle can pass through the passing-detour location without making the remote instruction request (see at least [0048-0049], KIYOHIRO teaches a system which determines (receive notification) of at least one or more vehicles are passing an automatic driving prohibited section and the cancels the automatic driving prohibited section based on the determination (notification).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by TAKAISHI to incorporate the teachings of KIYPHIRO of cancelling the setting of the passing-detour location in response to receiving a notification indicating that the remote autonomous driving vehicle can pass through the passing-detour location without making the remote instruction request. This would be done to improve judgment of route locations where automatic driving is possible to reduce automatic driving difficulty (see KIYOHIRO para 0002). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20190163176 A1) in view of TAKAISHI (JP2019138637A) in view of KIYOHIRO (JP2018032334A) in view of Fairfield et al (US20170277181).
NOTE: see machine translation for JP2019138637A and JP201832334A for mapping of the claims. 
With respect to claim 3, Wang as modified by TAKAISHI and KIYOHIRO do not specifically teach wherein the processor is further configured to collect a reason why the remote instruction request is transmitted; and notify an occupant of the remote autonomous driving vehicle of the reason why the remote instruction request is transmitted from the location set as the passing-detour location, based on the collected reason. 
Fairfield teaches wherein the processor is configured to collect a reason why the remote instruction request is transmitted (see at least [0064-0065], Fairfield teaches collecting sensor data and determining why the situation (reason) requires remote assistance based on predetermined situations.); and notify an occupant of the remote autonomous driving vehicle of the reason why the remote instruction request is transmitted from the location set as the passing-detour location, based on the collected reason (see at least [0085—0086] and [0088], Fairfield teaches notifying (providing a representation) to the vehicle’s operator with the environment of the vehicle (representation of what caused remote assistance) so that an operator (occupant) assist the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wang as modified by TAKAISHI and KIYOHIRO to incorporate Fairfield teachings wherein the processor is further configured to collect a reason why the remote instruction request is transmitted; and notify an occupant of the remote autonomous driving vehicle of the reason why the remote instruction request is transmitted from the location set as the passing-detour location, based on the collected reason. This would be done to improve for planning a driving route for an autonomous vehicle by reducing human interaction with the vehicle (see Fairfield para 0003). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667